DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka (US 2015/0035109).
[claim 9] An integrated circuit (IC) (fig. 31, note that fig. 31 is being interpreted in a flipped manner), comprising: a first substrate (2, fig. 31) ; an interconnect structure (2a, fig. 31) over the first substrate, and including a plurality of metal layers that are over stacked over one another and disposed within a dielectric structure (e.g. metal wirings in interconnect structure 2a including 27, 23 [0119][0132], insulation 26 in structure 2a and film 2b), wherein a lowermost metal layer (portion of 23 in 2a, fig. 31) of the plurality of metal layers is closest to the first substrate, an uppermost metal layer (level of metal 27 nearest 2b, fig. 31) of the plurality of metal layers is furthest from the first substrate, and intermediate metal layers (another level of metal 27 closer to the substrate 2 than the uppermost metal layer noted previously)  are disposed between the lowermost 
[claim 10] The IC of claim 9, wherein no metal layers reside between the first substrate and the lowermost metal layer (portion of metal layer 23 is directly adjacent first substrate 2, fig. 31).
 [claim 15] An integrated circuit (IC) (fig. 31, note that fig. 31 is being interpreted in a flipped manner), comprising: a first substrate (2, fig. 31) including a photodetector (20, fig. 31) arranged nearer to a first face (face closet to 2a, fig. 31) of the first substrate than to a second face of the first substrate; an interconnect structure (2a, fig. 31) contacting the first face of the first substrate, and including a plurality of metal layers stacked over one another and disposed in within a dielectric structure e.g. metal wirings in interconnect structure 2a including 27, 23 [0119][0132], insulation 26 in structure 2a and film 2b), wherein a first metal layer (portion of 23 in 2a, fig. 31)  of the plurality of metal layers is closest to the first face and a second metal layer (level of metal 27 nearest 2b, fig. 31)  of the plurality of metal layers is furthest from the first face; a bond pad recess (133, fig. 31) extending through the second face and into the interconnect structure; and a bond pad (131,130, fig. 31) aligned with the bond pad recess and in direct contact with the first metal layer (fig. 31).
 [claim 17] The IC of claim 15, wherein no metal layers reside between the first substrate and the first metal layer (portion of metal layer 23 is directly adjacent first substrate 2, fig. 31).
 [claim 19] The IC of claim 15, wherein outer edges of the bond pad are covered by an insulating layer (26, fig. 3) of the interconnect structure while a central portion of the bond pad remains uncovered by the insulating layer of the interconnect structure (opening 133 is present in the center, fig. 31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US 2015/0035109) in view of Shu (US 2011/0024739).
[claim 1] Kataoka discloses an integrated circuit (IC) (fig. 31, note that fig. 31 is being interpreted in a flipped manner), comprising: a first substrate (2, fig. 31) including a photodetector (20, fig. 31) arranged in the first substrate, wherein a bond pad opening (133 which is the opening in 2 and 2a including portion filled in by 131, fig. 31) extends through the first substrate and is defined by an inner sidewall of the first substrate; an interconnect structure (2a, fig. 31) over the first substrate and including a plurality of metal layers stacked over one another and disposed within a dielectric structure (e.g. metal wirings in interconnect structure 2a including 27, 45, 23 [0119][0132], insulation 26 in structure 2a and film 2b), 
Shu discloses an IC wherein an array of photodetectors (226, fig. 2,3)  of the various pixels are present in the substrate (220, fig. 2,3, [0034]).
It would have been obvious to one of ordinary skill in the art before the time of filing to used an array of photodetectors in Kataoka’s substrate in order to aid in device integration and reduce the space needed by placing the various photodetectors in a common substrate.

With this modification Kataoka discloses:
[claim 2] The IC of claim 1, wherein the interconnect structure (in this claim the interconnect structure is considered to include element 41) is arranged between a light source (in pixel region 4 above microlens 59, fig. 31) and the first substrate, such that light from the light source passes through the interconnect structure before being received by the array of photodetectors (fig. 31).
[claim 3] The IC of claim 2 (in this claim, element 45 is not part of the interconnect structure and only the portion of element 23 within 2a is part of the interconnect structure), wherein the interconnect structure comprises: a lowermost 
[claim 4] The IC of claim 1, wherein the first substrate is arranged between a light source and the interconnect structure (the first substrate 2 is between the pixel region lens 59 where the light enters and the interconnect structure 2a, fig. 31), such that light from the light source is received by the array of photodetectors without previously passing through the interconnect structure (fig. 31).
[claim 5] The IC of claim 4, wherein the interconnect structure comprises: a lowermost metal layer (one of the wiring layers 27, fig. 31) spaced at a first distance from a first surface of the first substrate; an uppermost metal layer (45, fig. 31) spaced at a second distance from the first surface of the first substrate, the second distance being greater than the first distance (note that the top of 45/23 is further from the first substrate than wiring 27 when the device is flipped, fig. 31); and wherein the bond pad opening extends through the first substrate (fig. 31), through a lower surface of the interconnect structure, and past the lowermost metal layer (fig. 31), and wherein the bond pad is in direct contact with the uppermost metal layer (fig. 31).
[claim 6] The IC of claim 1, further comprising: a second substrate (9, fig. 31) disposed over the first substrate and including a plurality of logic devices (e.g. 
[claim 7] The IC of claim 6, wherein the interconnect structure (interconnect structure may also include 9a, fig. 31) comprises: a first interconnect structure (2a, fig. 31) coupled to the photodetector on the first substrate; and a second interconnect structure (9a, fig. 31) configured to electrically couple the logic devices on the (bottom of) the second substrate to one another.
[claim 8] The IC of claim 7, wherein the first interconnect structure comprises: a first lowermost metal layer (one of the wiring layers 27 under pixel region 4, fig. 31) spaced at a first distance from a first surface of the first substrate; and a first uppermost metal layer (45, fig. 31)  spaced at a second distance from the first surface of the first substrate, the second distance being greater than the first distance (note that the top of 45 is further from the first substrate than wiring 27 when the device is flipped, fig. 31); wherein the second interconnect structure comprises: a second lowermost metal layer  (37, 106, fig. 29,31)spaced at a first distance from a first surface of the second substrate; and a second uppermost metal layer (38, fig. 31) spaced at a second distance from the first surface of the second substrate , the second distance being greater than the first distance (fig. 31), wherein the second uppermost metal layer is nearer to the first uppermost metal layer than to the first lowermost metal layer (fig. 31); and wherein the bond pad recess extends upwardly through the first substrate (fig. 31), through the first interconnect structure, and past the second uppermost metal layer (if the embodiment of fig. 29 is used), and wherein the bond pad (103, fig. 29) is in direct contact with the second lowermost metal layer (fig. 29). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US 2015/0035109) in view of Cheng (US 2014/0151840).
Kataoka discloses the device of claim 15 and second substrate (9,9a, fig. 31) disposed over the interconnect structure but and including a plurality of transistor devices (Tr, fig. 31) which are interconnected by the interconnect structure (fig. 31) but does not expressly disclose that the transistor devices are CMOS.
Cheng discloses an IC device wherein a imager structure uses CMOS transistors [0002].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Kataoka’s transistors CMOS in order to bring the benefits of CMOS technologies to Kataoka’s transistors (e.g. using common place CMOS fabrication processes to make transistors).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US 2015/0035109) 
Kataoka discloses the device of claim 15 but does not expressly disclose t the bond pad recess shape which includes an upper bond pad recess with angled sidewalls spaced a first distance apart, and a lower bond pad recess with angled sidewalls spaced a second distance apart, the second distance being less than the first distance, and the upper bond pad recess and the lower bond pad recess meeting at a shoulder region.
Nevertheless it would have been obvious to one of ordinary skill in the art before the time of filing to have made Kataoka’s bond pad recess in the claimed shape since it has been held that a particular shape of the structure was a matter of choice which one ordinary skill would have found obvious absent a showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US 2015/0035109) in view of Cheng (US 2014/0151840).
Kataoka discloses the device of claims 9 and 10 but does not expressly disclose that the dielectric structure of the interconnect structure includes a low-K dielectric material, and the bond pad includes aluminum, copper, or an aluminum copper compound, and a sidewall liner  made of dielectric material different from the low-k dielectric material separating outer sidewalls of the bond pad from corresponding sidewalls of the low-K dielectric material.
Cheng discloses an IC device wherein the dielectric structure (250, 240, 230, fig. 2h, [0022][0023])  of the interconnect structure (250, 240, 230, fig. 2h, [0022][0023])  includes a low-K dielectric material (inter-metal metal dielectric of 240 [0022] and low-k material of 250 [0023]), and the bond pad (407,403, fig. 2h) includes aluminum, copper, or an aluminum copper compound [0033], and a sidewall liner (401, fig. 2h)  made of dielectric material (e.g. SiN, [0031]) different from the low-k dielectric material separating outer sidewalls of the bond pad from corresponding abutting sidewalls of the low-K dielectric material (fig. 2h).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Cheng’s configuration of low-k dielectric materials, interconnect structure, SiN sidewalls, and bond configuration in Kataoka’s device in order to provide a buffer sidewall which can act as a backside passivation that provides mechanical support/ protects against moisture ([0031] of Cheng).  Furthermore selection of a known material (low-k dielectric material for insulator or Al bond pad material) based on its suitability for its intended use (insulator material and bond pad material) is obvious.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMAR MOVVA/Primary Examiner, Art Unit 2898